t c summary opinion united_states tax_court curtis d custis petitioner v commissioner of internal revenue respondent docket no 5725-05s filed date curtis d custis pro_se ronald s collins jr for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to two dependency_exemptions whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to an earned_income_tax_credit and whether petitioner is entitled to an additional_child_tax_credit background some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in glassboro new jersey respondent sent a notice_of_deficiency to petitioner setting forth a deficiency of dollar_figure in income_tax for in the notice_of_deficiency respondent changed petitioner’s filing_status to single and disallowed petitioner’s two dependency_exemptions for petitioner’s son ic and niece ac the earned_income_tax_credit and the additional_child_tax_credit petitioner and ic’s mother did not live together during ic lived with his mother during most of the year ic’s mother did not claim him as a dependent on her tax_return petitioner and ic’s mother orally agreed to let petitioner claim their son as a dependent on his return in but ic’s mother the court uses only the initials of minor children did not sign a written declaration allowing petitioner to take a dependency_exemption deduction for ic during petitioner took care of his son on weekends not very often on weekdays and during the summer petitioner provided some financial support for ic but did not produce canceled checks credit card statements receipts bills or other records relating to ic’s support during during petitioner also helped care for his niece ac whose father is petitioner’s brother ac resided with petitioner for less than half the time in ac resided with alvenia brown her mother petitioner provided clothes sneaks and food for ac in alvenia brown received financial assistance with regard to ac from petitioner ac’s father petitioner’s brother and ac’s cousin michael green in petitioner produced no testimony or documentation to substantiate amounts expended for ac’s support for during both ic’s mother and ac’s mother provided financial support for ic and ac respectively discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence to support the deductions and credits at issue dependency_exemptions sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer as applied in this context the definition of a dependent under sec_152 includes a son3 or the daughter of a brother4 over half of whose support was received from the taxpayer w here there is no evidence as to the total amount expended for support of the child during the taxable_year and no evidence from which it can reasonably be inferred it is not possible to conclude that the taxpayer has contributed more than one-half 46_tc_515 if a child receives over half of his support during the calendar_year from his parents who live apart at all times during the last months of the calendar_year and such child is in the custody of one or both of sec_152 sec_152 his parents for more than one-half of the calendar_year such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year custodial_parent sec_152 a child of parents described in sec_152 will be treated as having received over half of his support during a calendar_year from the noncustodial_parent if the custodial_parent signs a written declaration that such custodial_parent will not claim the child as a dependent for any taxable_year beginning in such calendar_year and the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 sec_152 applies to children of parents who were never married 121_tc_245 petitioner has failed to provide any documentation indicating the total amount expended to support either his son or his niece the record indicates that ic spent weekends and some of the summertime with petitioner but spent most weekdays with his mother and that ic received support from both his mother and petitioner ic’s mother did not sign a written declaration allowing petitioner to take a dependency_exemption deduction for ic petitioner stipulated that ac did not live with him for more than half of and alvenia brown had financial assistance with regard to ac from sources other than petitioner no documentation concerning the support of either petitioner’s son or niece was provided petitioner failed to establish that he provided more than one-half of the total support for either ic or ac additionally ic’s mother and not petitioner is ic’s custodial_parent and did not sign a written declaration allowing petitioner to take dependency_exemption deduction for the foregoing reasons petitioner has not satisfied the burden_of_proof with regard to the claimed dependency_exemptions respondent’s determinations disallowing the dependency_exemptions are sustained head_of_household status sec_1 imposes a special income_tax rate on an individual filing as head_of_household as applied in this context sec_2 defines head_of_household as an unmarried individual who maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 and ii because petitioner did not maintain a household which was for more than half the year ic’s principal_place_of_abode and because petitioner is not entitled to the dependency_exemption deduction for ac pursuant to sec_151 it follows that petitioner is not entitled to head_of_household filing_status thus respondent’s adjustment to petitioner’s filing_status is sustained earned_income_tax_credit petitioner claimed an earned_income_credit on the basis that he had two qualifying children subject_to certain limitations sec_32 provides for an earned_income_credit for an eligible_individual sec_32 defines an eligible_individual as any individual who has a qualifying_child for the taxable_year in this context a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement see sec_32 to satisfy the residency test the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year in which the credit is claimed see sec_32 because petitioner did not establish that either his son or his niece had the same principal_place_of_abode for more than one-half of the taxable_year in it follows that petitioner sec_32 provides that a taxpayer can also be an eligible_individual without a qualifying_child petitioner does not meet the requirements for a credit as an eligible_individual under sec_32 because his income exceeded the completed phaseout amount prescribed by sec_32 and revproc_2002_70 sec_3 2002_2_cb_845 for the year is not entitled to any portion of the earned_income_tax_credit respondent’s determination disallowing petitioner’s earned_income_tax_credit is sustained additional_child_tax_credit the child_tax_credit is a nonrefundable personal credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer in this context a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed in sec_32 sec_24 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 we have already held that petitioner is not allowed a deduction with respect to ac and ic as dependents under sec_151 because ic and ac are not qualifying children petitioner does not qualify for the child_tax_credit or the additional_child_tax_credit to reflect the foregoing decision will be entered for respondent
